Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/CN2019/088506 05/27/2019, is acknowledged. 
Status of Claims
Claims 7-8 and 16-21 are currently pending in the application. Claims 1-6 and 9-15 have been canceled.
Receipt is acknowledged of amendment / response filed on June 08, 2022 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 11/25/2020, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement Applicants have elected Group II, which now includes claims 7-8 and 16-21 drawn to a compound or a pharmaceutically acceptable salt thereof, with traverse, is acknowledged. Applicants arguments have been fully considered and found persuasive and therefore, the restriction requirement is hereby withdrawn and hence, all currently pending claims 7-8 and 16-21 are examined together and found allowable over the prior art of record.
		Applicants preserve their right to file a divisional on the non-elected subject matter (if any).
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 7-8 and 16-21 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art WO 2014/072985, IDS) and there is no suggestion or motivation to modify any prior art compound to obtain the instantly claimed the invention of a peptide borate ester compound or a pharmaceutically acceptable salt thereof , such as, 
    PNG
    media_image1.png
    132
    497
    media_image1.png
    Greyscale
etc. Therefore, the instant claims 7-8 and 16-21 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626